DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the amendments filed 2/22/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., US PGPub 2015/0270522 A1 in view of Yamato et al., US PGPub 2019/0036094 A1 and further in view of Yushin et al, US PGPub 20190198837A1.
a.	Regarding claim 7, Yamada et al., shows a method for manufacturing an aluminum electrolytic capacitor ([0121] and [0125}; i.e. the separator can be used for supercapacitors and the material of the foil is aluminum), the aluminum electrolytic capacitor including an anode, a cathode, and a fiber film ([0125]-[0130]), the anode including a first metal layer and a dielectric layer, the first metal layer including aluminum, the dielectric layer being formed on the first metal layer, the cathode including a second metal layer, the second metal layer including aluminum [0125], the fiber film being provided between the anode and the cathode, the method comprising: 
forming the fiber film on one of the anode and the cathode (0125]-[0130]; i.e. positive and negative electrodes, which would be an anode and cathode in the case of a supercapacitor) by an electrospinning method ([0070]; lines 1-2); and fixing the fiber film to the one by pressurizing the one including the fiber film formed, the fixing being performed after the forming, in the fixing, the one including the fiber film formed being pressurized with a press pressure not less than 15 N/mm and less than 60 N/mm ([0097]; i.e. 100-1000N/cm).
Yamada et al., does not explicitly show the roller size of using a roller having a diameter of 250 mm or less.
Yamato et al., teaches using a roller having a diameter of 250 mm or less ([0057] shows that the rollers used in the fabrication process are 30 mm diameter).
It would have been obvious to one of ordinary skill in the art at the time of the invention would have used an apparatus with 30 mm roller diameter as taught by Yamato et al., in the method of Yamada et al., with a motivation that the apparatus available would have that size rollers or near that size to allow for excellent pore characteristics [0058].  The combination can be met with a reasonable 
The combined references above do nit explicitly show the additional features of the electrospinning on either the anode or cathode. 
However Yushin et al, teaches electrospinning the electrodes. [0066] and [0073].
It would have been obvious to one of ordinary skill in the art at the time of the invention would have used the electrospun electrode as taught by Yusin et al, with the combined method above to form smaller diameter composite fibers. [0129].  The combination can be met with a reasonable expectation for success since they are relater technologies.
b.	Regarding claim 9, Yamada et al., shows the method for manufacturing the aluminum electrolytic capacitor according to claim 7, wherein in the forming, after forming a first layer by depositing a first fiber on the anode, a second layer is formed by depositing a second fiber on the first layer, the first fiber having a first diameter, the second fiber having a second diameter smaller than the first diameter ([0023]; section [3] and [0125]-[[0130] show that the separator is formed between positive and negative electrodes, which in the case of a supercapacitor would be an anode and cathode).
c.	Regarding claim 10, Yamada et al., shows the method for manufacturing the aluminum electrolytic capacitor according to claim 9, wherein in the forming, after the first layer is formed to surround the anode, the second layer is formed to surround the first layer ([0023]; section [3] and [0125]-[[0130] show that the separator is formed between positive and negative electrodes, which in the case of a supercapacitor would be an anode and cathode).
d.	Regarding claim 11, Yamada et al., shows the method for manufacturing the aluminum electrolytic capacitor according to claim 7, wherein in the forming, after a second layer is formed by depositing a second fiber on the cathode, a first layer is formed by depositing a first fiber on the second layer, the second fiber having a second diameter, the first fiber having a first diameter larger than the 
e.	Regarding claim 12, Yamada et al., shows the method for manufacturing the aluminum electrolytic capacitor according to claim 11, wherein in the forming, after the second layer is formed to surround the cathode, the first layer is formed to surround the second layer. ([0023]; section [3] and [0125]-[[0130] show that the separator is formed between positive and negative electrodes, which in the case of a supercapacitor would be an anode and cathode).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., US PGPub 2015/0270522 A1 in view of Yamato et al., US PGPub 2019/0036094 A1, as applied to claim 7 above, and further in view of Aoyama et al., US PGPub 2010/0202102 A1.
a.	Regarding claim 8,  Yamada et al., shows that the separator can be used for a supercapacitor ([0121], lines 1-5) and the group of electrodes are rolled into a rolled laminated structure [0129] that it is impregnated with electrolyte [0130].
Yamada et al. in view of Yamato et al., does not explicitly show the method for manufacturing the aluminum electrolytic capacitor according to claim 7, further comprising: winding in multiple layers by overlapping the one including the fiber film fixed and other one of the anode and the cathode, the winding being performed after the fixing; and impregnating an electrolytic solution into the fiber film.
Aoyama et al., teaches further comprising: winding in multiple layers by overlapping the one including the fiber film fixed and other one of the anode and the cathode, the winding being performed after the fixing.  (Fig. 1; [0077] shows the supercapcitor formation)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have further formed the winding as taught by Aoyama et al., in the rolled laminated structure of Yamada et al., in view of Yamato et al., with the motivation that Aoyama et al., just more .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812